 1   Amanda C. Yen (NSBN 9726)
     Kristen T. Gallagher (NSBN 9561)
 2   McDONALD CARANO LLP
     2300 W. Sahara Ave, Suite 1200
 3   Las Vegas, NV 89102
     Telephone: 702.873.4100
 4   ayen@mcdonaldcarano.com
     kgallagher@mcdonaldcarano.com
 5
     David P. Shouvlin
 6   PORTER WRIGHT MORRIS & ARTHUR LLP
     41 South High Street, Suite 2900
 7   Columbus, OH 43215
     Telephone: 614.227.2045
 8   dshouvlin@porterwright.com
     (admitted pro hac vice)
 9
     Attorneys for Konecranes Global Corporation
10

11                                UNITED STATES DISTRICT COURT
12                                      DISTRICT OF NEVADA
13    KONECRANES GLOBAL                                Case No.: 2:18-cv-02015-GMN-NJK
      CORPORATION,
14                                                        STIPULATION AND ORDER TO
                     Plaintiff,                        EXTEND DEADLINE FOR PLAINTIFF’S
15                                                     REPLY IN SUPPORT OF MOTION FOR
      vs.                                                  LEAVE TO FILE AMENDED
16                                                                COMPLAINT
      MODE TECH (Beijing) Co., Ltd.,
17                                                                 (FIRST REQUEST)
                     Defendant.
18

19

20          Plaintiff Konecranes Global Corporation (“Konecranes”) and defendant Mode Tech

21   (Beijing) Co., Ltd. (“Mode Tech”) hereby agree, stipulate and respectfully request that the Court

22   extend the deadline for Konecranes to file its reply in support of the Motion for Leave to File

23   Amended Complaint (the “Motion”) (ECF No. 73) from Monday, September 30, 2019 to

24   Thursday, October 3, 2019. This is the first request to extend the deadline.

25          Konecranes’ counsel requested, and Mode Tech agreed to, a brief three-day extension to

26   prepare its reply due to other litigation commitments and deadlines and in order to have sufficient

27   time to communicate with its client which is located overseas.

28
 1          The undersigned represent that this stipulation is not designed for purposes of delay. For

 2   this reason, the parties respectfully request that the Court grant the requested extension.

 3          DATED this 27th day of September, 2019.

 4    McDONALD CARANO LLP                             BUETHER JOE & CARPENTER, LLC
 5
      By: /s/ Kristen T. Gallagher                    By: /s/ Kenneth P. Kula
 6        Amanda C. Yen (NSBN 9726)                      Christopher M. Joe
          Kristen T. Gallagher (NSBN 9561)               Kenneth P. Kula
 7        2300 W. Sahara Avenue, Suite 1200              Brian A. Carpenter
          Las Vegas, NV 89102                            1700 Pacific, Suite 4750
 8        Telephone: 702.873.4100                        Dallas, TX 75201
          ayen@mcdonaldcarano.com                        Tel: (214) 466-1272
 9        kgallagher@mcdonaldcarano.com                  chris.joe@bjciplaw.com
                                                         ken.kula@bjciplaw.com
10        David P. Shouvlin                              brian.carpenter@bjciplaw.com
          PORTER WRIGHT MORRIS &                         (admitted pro hac vice)
11         ARTHUR LLP
          41 South High Street, Suite 2900                Daniel T. Foley, Esq.
12        Columbus, OH 43215                              Nevada Bar No. 1078
          Telephone: 614.227.2045                         FOLEY & OAKES, PC
13        dshouvlin@porterwright.com                      1210 S. Valley View Blvd. #208
          (admitted pro hac vice)                         Las Vegas, NV 89102
14                                                        Tel.: (702) 384-2070
          Attorneys for Konecranes Global                 dan@foleyoakes.com
15        Corporation
                                                          Attorneys for Defendant Mode Tech
16                                                        (Beijing) Co., Ltd.

17

18                                                 IT IS SO ORDERED.

19                                                 ____________________________________
                                                   UNITED STATES MAGISTRATE JUDGE
20

21                                                 Dated: September 30, 2019

22

23

24

25

26

27

28


                                                      2
